DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
 Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 01/18/2022 is acknowledged.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention of an electronic device configured to quantify an error, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 01/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 9, the limitation of “a venting state of the interior volume” is ambiguous as this limitation can be interpreted as either (1) a change in pressure in the interior volume due to a valve being open or close to selectively adjust the pressure in the interior volume or (2) a change in the fluid-tightness of the interior volume due to a damage, such as a leak. For examination purpose, this limitation will be interpreted according to (1). Further clarification is respectfully requested. 
Regarding claim 3, the limitation of “a liftoff period that satisfies a threshold liftoff period” is indefinite because it is unclear whether the “threshold liftoff period” refers to (1) a period when no actual force is applied to the electronic device or (2) a period during which any applied force is disregarded. For examination purposes, this limitation will be interpreted according to (2). Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Ciesla et al. (U.S. Pat. No. 9,619,030) (hereafter Ciesla).
Regarding claim 1, Ciesla teaches an electronic device (i.e., user interface system 100) (see Fig. 2), comprising: 
a pressure sensor disposed within an interior volume of the electronic device (i.e., first pressure sensor 150 or second pressure sensor 160) (see Fig. 2) and configured to generate a time-dependent sequence of measurements related to a force applied to the electronic device (i.e., the first and/or second pressure sensors 150, 160 detect changes in fluid pressure within a portion of the fluid 110 due to an input force applied to the tactile surface at a particular deformation region 126) (see Column 10, line 19, to Column 12, line 39); and 
a processor (i.e., processor 170) (see Fig. 1A) configured to characterize, using at least the time-dependent sequence of measurements (i.e., the processor 170 characterize input forces received at the tactile surface 122 as various input types based upon fluid pressure change rates, fluid pressure magnitude, or time-dependent changes in the fluid pressure) (see Column 2, line 55, to Column 3, line 31), a venting state of the interior volume (i.e., by actively opening an electromechanical valve given a fluid pressure, detected by either pressure 150 or 160 above a preset fluid pressure threshold. The processor 170 may determine that the detected pressure within the fluid channel 132 is lower than a predetermined threshold (such as for more than a threshold period of time) and may actuate the displacement device 140 to displace additional fluid into the fluid channel 132. The user interface system 100 may further comprise a valve 180 operable between an open state, wherein the displacement device 140 displaces a portion of the fluid through the valve 180 to transition a deformable region 126 from the retracted state to the expanded state; and a closed state, wherein the valve 180 substantially retains a portion of the fluid at the back surface of the deformable region 126) (see Column 12, line 40, to Column 13, line 54; Column 14, line 39, to Column 19, line 37).  
Regarding claim 2, Ciesla teaches that the time-dependent sequence of measurements is a first time-dependent sequence of measurements; the electronic device further comprises a capacitive force sensor (i.e., touch sensor 190is preferably a capacitive touch sensor 190) (see Column 14, lines 10-38); wherein: the capacitive force sensor is disposed to detect distortion of the interior volume (i.e., the touch sensor 190 may serve as the primary detection method for a touch 129 on a deformable region 126) (see Column 14, lines 10-38); the capacitive force sensor is configured to generate a second time-dependent sequence of measurements related to the force (i.e., a touch sensor 190 detects a user touch on the tactile surface 122 of the tactile layer 120) (see Column 14, lines 10-38); and the processor is further configured to: select, in response to the venting state, a set of measurements from at least the first time-dependent sequence of measurements or the second time-dependent sequence of measurements (i.e., the processor 170 may communicate with additional sensors such as a touch sensor 190 to determine the location of the user input) (see Column 14, line 39, to Column 19, line 37); and determine an amount of the force applied to the electronic device using the selected set of measurements (i.e., the processor 170 preferably interprets the force based upon the detected pressure changes, the known locations of the pressure sensors 150, 160, the known locations of the deformable regions 126, and communicates with a touch sensor 190 to determine the location of the user input) (see Column 14, line 39, to Column 19, line 37).  
Regarding claim 5, Ciesla teaches that the determinations regarding the force applied to and lifted off of the electronic device are made using measurements in the time-dependent sequence of measurements (i.e., the processor may compare the length of time that the detected pressure change (or absolute detected pressure) is above a pressure change (or absolute pressure) threshold to a time threshold (or a combination of time and pressure change thresholds). If the length of time that the increased pressure is detected is below the threshold time, then the processor 170 preferably determines that a proper input was not provided and the input 129 is ignored) (see Column 14, line 39, to Column 19, line 37).  
Regarding claim 6, Ciesla teaches that the time-dependent sequence of measurements is a first time-dependent sequence of measurements; the electronic device further comprises a capacitive force sensor (i.e., either pressure sensors 150 and/or 160 may be capacitive) (see Column 10, line 19, to Column 12, line 39); wherein: the capacitive force sensor is disposed to detect distortion of the interior volume (i.e., the pressures sensors 150, 160 detect the magnitude of the fluid pressure and the processor 170 determines the magnitude of the applied force based upon the magnitude of the fluid pressure, which is proportional to the magnitude of the applied force) (see Column 14, line 39, to Column 19, line 37); the capacitive force sensor is configured to generate a second time-dependent sequence of measurements related to the force (i.e., either pressure sensor 150 or 160 may thus function as an analog input for the electronic device 210, wherein a varying force applied to a deformable region 126 results in a variable command, such as volume of a speaker or firing rate of a gun in a computer game) (see Column 14, line 39, to Column 19, line 37); and the processor is further configured to: determine, using the first time-dependent sequence of measurements, that the force applied to the electronic device has a peak pressure that satisfies a threshold pressure (i.e., if the detected pressure change is above the pressure change threshold, the processor 170 preferably determines a proper user input event) (see Column 14, line 39, to Column 19, line 37); determine, using the second time-dependent sequence of measurements, that the force applied to the electronic device displaces a surface of the electronic device more than a threshold amount (i.e., a user input of a substantially large force may increase pressure within a portion of the fluid 110 above a level that is not conducive to safety or longevity of the user interface system 100) (see Column 12, line 40, to Column 13, line 54); and characterize the venting state using a combination of measurements in the first time-dependent sequence of measurements and measurements in the second time-dependent sequence of measurements when the peak pressure exceeds the threshold pressure and the surface is displaced more than the threshold amount (i.e., actively opening an electromechanical valve given a fluid pressure, detected by either pressure sensor 150 or 160, above a preset fluid pressure threshold) (see Column 12, line 40, to Column 13, line 54).  
Regarding claim 7, Ciesla teaches that the time-dependent sequence of measurements is a first time-dependent sequence of measurements; the electronic device further comprises a capacitive force sensor (i.e., either pressure sensors 150 and/or 160 may be capacitive) (see Column 10, line 19, to Column 12, line 39); the capacitive force sensor is disposed to detect distortion of the interior volume (i.e., the pressures sensors 150, 160 detect the magnitude of the fluid pressure and the processor 170 determines the magnitude of the applied force based upon the magnitude of the fluid pressure, which is proportional to the magnitude of the applied force) (see Column 14, line 39, to Column 19, line 37); the capacitive force sensor is configured to generate a second time-dependent sequence of measurements related to the force (i.e., either pressure sensor 150 or 160 may thus function as an analog input for the electronic device 210, wherein a varying force applied to a deformable region 126 results in a variable command, such as volume of a speaker or firing rate of a gun in a computer game) (see Column 14, line 39, to Column 19, line 37); and the processor is further configured to: 3Attorney Docket No. P41135US1 determine, using the first time-dependent sequence of measurements, that the force applied to and lifted off of the electronic device has a peak pressure below a threshold pressure (i.e., causing a substantially small pressure change within the fluid channel 132, this pressure change is detected by the pressure sensors 150, 160 but is still less than the threshold pressure change, so the processor 170 does not determine the pressure change to indicate a proper user input) (see Column 14, line 39, to Column 19, line 37); determine, using the second time-dependent sequence of measurements, that the force applied to and lifted off of the electronic device displaces a surface of the electronic device more than a first threshold amount (i.e., the distance by which the user inwardly deforms the particular deformable region 126 may be detected by measuring the pressure and/or pressure change that results from the inward deformation of the expanded particular deformable region 126; specifically, the processor 170 may determine that a particular pressure and/or pressure change correlates to a particular distance by which the user inwardly deforms the particular deformable region 126 if the detected pressure change is above the pressure change threshold, the processor 170 preferably determines a proper user input event) (see Column 14, line 39, to Column 19, line 37); and characterize the venting state as being vented more than a second threshold amount (i.e., the processor 170 may determine that the detected pressure within the fluid channel 132 is lower than a predetermined threshold (such as for more than a threshold period of time) and may actuate the displacement device 140 to displace additional fluid into the fluid channel 132) (see Column 14, line 39, to Column 19, line 37).  
Regarding claim 8, Ciesla teaches that the processor is configured to characterize the venting state by: identifying a set of tap inputs on a surface of the electronic device (i.e., the pressure sensors 150, 160 detect a fluid pressure change and the processor 170) (see Column 14, line 39, to Column 19, line 37), in which each tap input of the set of tap inputs has a maximum pressure exceeding a threshold pressure (i.e., if the detected pressure change is above the pressure change threshold, the processor 170 preferably determines a proper user input event) (see Column 14, line 39, to Column 19, line 37); determining, using the time-dependent sequence of measurements, an energy ratio for each tap input in the set of tap inputs (i.e., a change in fluid pressure (or absolute fluid pressure) is detected as a function of time at both the first and second pressure sensors 150, 160; the outputs of the first and second pressure sensors 150, 160 are preferably of the magnitude of the pressure change (or absolute pressure) relative to time, and a comparison of these two outputs preferably results in a determination of the location of the force 129 applied to the tactile surface 122 by the user) (see Column 14, line 39, to Column 19, line 37); and characterizing a change in the venting state compared to a previously determined venting state using the energy ratio (i.e., the valve 180 is preferably normally in the closed state. An electromechanical valve can be actively opened given a fluid pressure, detected by either pressure sensor 150 or 160, above a preset pressure threshold) (see Column 12, line 40, to Column 13, line 54).  
Regarding claim 9, Ciesla teaches a method of determining an amount of force applied to an electronic device, comprising: receiving from a pressure sensor (i.e., pressure sensor 150 and/or pressure sensor 160) (see Fig. 2) disposed within an interior volume of the electronic device (i.e., user interface system 100) (see Fig. 2), in response to a force applied to the electronic device (i.e., user input 129) (see Column 19, lines 38-67), a time-dependent sequence of measurements representing a pressure change in the interior volume (i.e., the processor 170 may further characterize the input forces received at the tactile surface 122 as various input types based upon fluid pressure change rates, fluid pressure magnitude, or time-dependent changes in the fluid pressure) (see Column 14, line 39, to Column 19, line 37); characterizing, using at least the time-dependent sequence of measurements, a venting state of the interior volume (i.e., an electromechanical valve can be actively opened given a fluid pressure, detected by either pressure sensor 150 or 160, above a preset pressure threshold) (see Column 12, line 40, to Column 13, line 54); and determining an amount of the force applied to the electronic device using at least the time-dependent sequence of measurements (i.e., the processor 170 interprets the force based upon the detected pressure changes, the known locations of the pressure sensors 150, 160, the known locations of the deformable regions 126) (see Column 14, line 39, to Column 19, line 37) and an indicator of the characterized venting state (i.e., the valve may provide a “click” sensation to the user given an appropriate input in the tactile surface) (see Column 12, line 40, to Column 13, line 54).  
Regarding claim 10, Ciesla teaches that the time-dependent sequence of measurements is a first time-dependent sequence of measurements, the method further comprising: receiving from a capacitive force sensor (i.e., the pressures sensors 150, 160 detect the magnitude of the fluid pressure and the processor 170 determines the magnitude of the applied force based upon the magnitude of the fluid pressure, which is proportional to the magnitude of the applied force) (see Column 14, line 39, to Column 19, line 37) disposed to detect distortion of the interior volume, in response to the force applied to the electronic device, a second time- dependent sequence of measurements related to the force applied to the electronic device (i.e., the distance by which the user inwardly deforms the particular deformable region 126 may be detected by measuring the pressure and/or pressure change that results from the inward deformation of the expanded particular deformable region 126; specifically, the processor 170 may determine that a particular pressure and/or pressure change correlates to a particular distance by which the user inwardly deforms the particular deformable region 126 if the detected pressure change is above the pressure change threshold, the processor 170 preferably determines a proper user input event) (see Column 14, line 39, to Column 19, line 37); 4Attorney Docket No. P41135US1selecting, in response to the determined venting state, a set of measurements from at least the first time-dependent sequence of measurements or the second time-dependent sequence of measurements (i.e., either pressure sensor 150 or 160 may function as an analog input for the electronic device) (see Column 14, line 39, to Column 19, line 37); and determining an amount of the force applied to the electronic device using the selected set of measurements (i.e., the pressure sensors 150, 160 detect the magnitude of the fluid pressure and the processor 170 determines the magnitude of the applied force based on the magnitude of the fluid pressure, which is proportional to the magnitude of the applied force) (see Column 14, line 39, to Column 19, line 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ciesla et al. (U.S. Pat. No. 9,619,030) (hereafter Ciesla) in view of Badaye et al. (U.S. Pat. No. 9,454,268) (hereafter Badaye)
Regarding claim 3, Ciesla teaches that the processor is configured to characterize the venting state by: determining that the force applied to and lifted off of the electronic device (i.e., the processor may compare the length of time that the detected pressure change (or absolute detected pressure) is above a pressure change (or absolute pressure) threshold to a time threshold (or a combination of time and pressure change thresholds). If the length of time that the increased pressure is detected is below the threshold time, then the processor 170 preferably determines that a proper input was not provided and the input 129 is ignored) (see Column 14, line 39, to Column 19, line 37), has a peak pressure that satisfies a threshold pressure (i.e., if the detected pressure change is above the pressure change threshold, the processor 170 preferably determines a proper user input event) (see Column 14, line 39, to Column 19, line 37); and characterize the venting state using measurements in the time-dependent sequence of measurements obtained during the liftoff period (i.e., the processor 170 may determine that the detected pressure within the fluid channel 132 is lower than a predetermined threshold (such as for more than a threshold period of time/lift off period) and may actuate the displacement device 140 to displace additional fluid into the fluid chamber) (see Column 14, line 39, to Column 19, line 37); but does not explicitly teach a liftoff period that satisfies a threshold liftoff period.  
Regarding the liftoff period, Ciesla as disclosed above does not directly or explicitly teach the threshold liftoff period. However, Badaye teaches a liftoff period that satisfies a threshold liftoff period (i.e., a debouncing technique may be implemented so that a number of initial sampled profiles may be discarded. For example, the first one or two profiles sampled after detecting the initial contact may be discarded so that the touching object settles to its normal profile) (see Column 8, lines 11-21). In this case, the examiner respectfully submits that the “initial sampled profiles” refers to the number of selected profile during an initial period. The examiner respectfully submits that this initial period satisfies the claimed “a threshold liftoff period”, which is the period during which no force will be registered, which corresponds to Badaye’s debouncing technique, which teaches that the profiles sampled during the initial sampling period after detecting the initial contact will be discarded. In view of the teaching of Badaye, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a suitable debouncing technique in order to distinguish between different contacts when the force is applied to the sensor array at high speed. 
Regarding claim 4, Ciesla teaches that the processor is configured to characterize the venting state using measurements in the time-dependent sequence of measurements by: 2Attorney Docket No. P41135US1 fitting measurements in the time-dependent sequence of measurements, obtained during the liftoff period, to a curve associated with a discrete venting state (i.e., first magnitude of fluid pressure change may indicate a first input type and a second magnitude of fluid pressure change indicate a second input type. The distance by which the user inwardly deforms the particular deformable region 126 may be detected by measuring the pressure and/or pressure change that results from the inward deformation of the expanded particular deformable region 126, wherein a particular pressure and/or pressure change correlates to a particular distance by which the user inwardly deforms the particular deformable region 126. the location of the user touch 129 cam be determined by comparing data gathered by the first and second pressure sensors 150, 160. When ambient air pressure is the reference pressure, a feedback control loop between the displacement device 140 and the first pressure sensor 150 may be implemented such that fluid pressure within the fluid channel 132 is maintained substantially at ambient air pressure. When the ambient air pressure decreases, the pressure at the back surface 124 of a deformable region 126 is modified is compensate for the change in ambient air) (see Column 10, line 19, to Column 12, line 45).  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855